 1                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
 2
 3                                                                   Jul 12, 2019
                                                                        SEAN F. MCAVOY, CLERK

 4                       UNITED STATES DISTRICT COURT
 5                     EASTERN DISTRICT OF WASHINGTON
 6
 7 UNITED STATES OF AMERICA,
 8                     Plaintiff,                  NO. 1:19-CR-02010-SAB
 9        v.
10 HOMAR CRUZ-AGUILAR,                             ORDER DISMISSING
11                   Defendant.                    INDICTMENT
12
13
14        The Court held a hearing in the above-captioned matter on July 8, 2019.
15 Jeffrey Dahlberg and Jennifer Barnes appeared on behalf of Defendant, who was
16 present in the courtroom, and Richard Burson appeared on behalf of the
17 Government. At the hearing, the parties addressed Defendant’s pending Motion to
18 Dismiss Indictment. ECF No. 43. The Court took the matter under advisement.
19        After careful consideration of the parties’ briefing and oral presentation, the
20 Court grants Defendant’s motion and dismisses the indictment in this case.
21                                BACKGROUND
22        Defendant is charged with unlawful reentry in violation of 8 U.S.C. § 1326.
23 The federal charge stems from a removal proceeding initiated against Defendant in
24 late 2010. On October 22, 2010, the United States Department of Homeland
25 Security (DHS) served Defendant with a document titled “Notice to Appear”
26 (NTA). The NTA alleged Defendant was a citizen of Mexico who did not have
27 permission to be in the United States. The document ordered Defendant to appear
28


     ORDER DISMISSING INDICTMENT ^ 1
 1 before an immigration judge on “a date to be set” and at “a time to be set,” to show
 2 why Defendant should not be removed from the United States.
 3       On October 29, 2010, the immigration court mailed a document titled
 4 “Notice of Hearing in Removal Proceedings” (Notice of Hearing) to Defendant’s
 5 custodial officer. The Notice of Hearing was sent to inform Defendant of the date
 6 and time of his removal hearing. The document contains only one signature – that
 7 of the court staff member who mailed the document.
 8       On November 3, 2010 – five days after the Notice of Hearing was placed in
 9 the mail – Defendant appeared for his removal proceeding. At the hearing, the
10 immigration judge denied Defendant’s request for voluntary departure and ordered
11 Defendant be removed to Mexico. Defendant waived his right to appeal the
12 immigration judge’s decision and was subsequently deported. Defendant’s 2010
13 removal order was reinstated in 2011 and 2013.
14      On March 6, 2019, Defendant was indicted for unlawful reentry. ECF No. 1.
15 The federal charge is predicated on the removal order issued on November 3, 2010
16 (the “2010 removal order”).
17                                   DISCUSSION
18       Defendant seeks dismissal of the indictment in this case for two independent
19 reasons. First, Defendant argues he cannot be prosecuted for unlawful reentry
20 because the Government cannot prove the existence of a valid prior deportation
21 order. More specifically, Defendant argues the 2010 removal order is void because
22 no valid charging document was ever filed with the immigration court. Thus, the
23 immigration court lacked subject matter jurisdiction over Defendant’s removal
24 proceeding. Absent a valid prior removal order, the Government cannot prove an
25 essential element of 8 U.S.C. § 1326.
26       Second, Defendant attempts to collaterally attack the 2010 removal order,
27 arguing that the immigration judge violated his due process rights by denying him
28


     ORDER DISMISSING INDICTMENT ^ 2
 1
 2
 3 a meaningful opportunity to seek voluntary departure. Defendant argues this
 4 rendered his removal proceedings fundamentally unfair.
         (1) The 2010 Removal Order is Void for Lack of Subject Matter
 5           Jurisdiction.
 6       Defendant first argues the 2010 removal order is void for lack of subject
 7 matter jurisdiction. “Jurisdiction vests, and proceedings before an Immigration
 8 Judge commence, when a charging document is filed with the Immigration Court
 9 by the Service.” 8 C.F.R. § 1003.14(a). A “charging document” means “the written
10 instrument which initiates a proceeding before an Immigration Judge … For
11 proceedings initiated after April 1, 1997, these documents include a Notice to
12 Appear, a Notice of Referral to Immigration Judge, and a Notice of Intention to
13 Rescind and Request for Hearing by Alien.” 8 C.F.R. § 1003.13 (emphasis added).
14 Once a NTA is filed with the Immigration Court, “jurisdiction over the individual’s
15 immigration case vests with the IJ[.]” Gonzalez-Caraveo v. Sessions, 882 F.3d 885,
16 890 (9th Cir. 2018).
17           The Ninth Circuit Court of Appeals recently held that the regulatory
18 definition of a NTA governs the immigration court’s jurisdiction over an individual
19 in removal proceedings. Karingithi v. Whitaker, 913 F.3d 1158, 1160 (9th Cir.
20 2019). Unlike the statutory 1 definition of a NTA, the regulatory definition does not
21 require a NTA to provide the date and time of an individual’s removal proceeding.
22 8 C.F.R. § 1003.15(b); Karingithi, 913 F.3d at 1160. Instead, the regulations
23 provide that DHS “shall provide in the Notice to Appear, the time, place and date
24 of the initial removal hearing, where practicable.” 8 C.F.R. § 1003.18(b).
25        In Karingithi, for example, the Ninth Circuit determined the immigration
26 court had jurisdiction over the defendant’s removal proceedings when the initial
27 NTA failed to specify the date and time of the removal proceedings, but later
28

     1
         8 U.S.C. § 1229(a).


     ORDER DISMISSING INDICTMENT ^ 3
 1 notices of hearing included that information. 913 F.3d at 1158. The Court
 2 concluded the decision was supported by the Board of Immigration Appeals’ (BIA)
 3 decision in Matter of Bermudez-Cota, where the BIA held “a notice to appear that
 4 does not specify the time and place of an alien’s initial removal hearing vests an
 5 Immigration Judge with jurisdiction over the removal proceedings … so long as a
 6 notice of hearing specifying this information is later sent to the alien.” 27 I. & N.
 7 Dec. 441, 447 (BIA 2018) (emphasis added). Because the defendant in Karingithi
 8 received subsequent hearing notices that specified the time and date of her removal
 9 proceedings, the Ninth Circuit determined jurisdiction was properly conferred
10 upon the immigration judge. Karingithi, 913 F.3d at 1162.
11        The Ninth Circuit was careful to limit the scope of its decision in a major
12 way, stating “we do not decide whether jurisdiction would have vested if [the
13 defendant] had not received this information in a timely fashion.” Id. The present
14 case requires this Court to address the question left open in Karingithi: Does an
15 immigration judge have jurisdiction over an individual’s removal proceedings
16 when the NTA filed with the immigration court failed to specify the time and date
17 of the removal proceeding, and the individual was not provided with that
18 information “in a timely fashion.”?
19       The Court finds subject matter jurisdiction over a noncitizen’s removal
20 proceeding does not vest if the noncitizen does not receive the date and time of his
21 removal proceeding “in a timely fashion.” Karingithi, 913 F.3d at 1162; U.S. v.
22 DelCarmen-Abarca, No. 4:19-cr-6005-SAB, 2019 WL 2712274, at *2-3 (E.D.
23 Wash. June 7, 2019); U.S. v. Morales-Santiago, 376 F.Supp.3d 1105, 1114-15
24 (E.D. Wash. March 22, 2019); U.S. v. Hernandez-Fuentes, No. 1:18-cr-2074-SAB,
25 2019 WL 1487251, at *4 (E.D. Wash. March 20, 2019).
26        In this case, the evidence shows Defendant did not receive the date and time
27 of his removal proceeding “in a timely fashion.” Karingithi, 913 F.3d at 1162.
28


     ORDER DISMISSING INDICTMENT ^ 4
 8
 9
10
11 Defendant was initially served with a NTA that did not contain the date and time of
12 his removal hearing on October 22, 2010. The immigration court mailed a Notice
13 of Hearing to Defendant’s custodial officer on October 29, 2019 – five days prior
                                                          2
14 to his removal proceeding. This notice was not received by Defendant, nor was it
15 timely. See DelCarmen-Abarca, 2019 WL 3712274, at *3 (finding the defendant
16 did not receive the date and time of his removal proceeding “in a timely fashion,”
17 when the defendant was served with a Notice of Hearing five days prior to the
18 removal hearing).
19           The Court also finds Defendant did not waive his right to receive notice of

20 the removal proceeding ten days prior to the hearing. When Defendant was served
21 with the NTA, he signed the clause requesting a prompt hearing. The clause states
22 “[t]o expedite a determination in my case, I request an immediate hearing. I waive
23 my right to a 10-day period prior to appearing before the immigration judge.” ECF
24 No. 43-1 at 2. Defendant argues this waiver is unenforceable because he was not
25 advised, in Spanish, of the rights he was waiving when he signed the request for a
26 prompt hearing.
27      This Court has held that such a waiver is unenforceable if it was not

28 translated to the noncitizen. See Hernandez-Fuentes, 2019 WL 1287251, at *4

     2
         The Court finds Defendant never actually received the Notice of Hearing prior to
     his removal proceeding. This fact is not disputed by the Government. Defendant
     submitted a sworn affidavit stating he does not recall ever receiving the Notice of
     Hearing while he was incarcerated at the Northwest Detention Center in Tacoma,
     Washington. ECF No. 49 at ¶ 2. Additionally, the Notice of Hearing is not signed
     by Defendant or the custodial officer who purportedly received the notice on
     Defendant’s behalf. Neither Defendant nor the Government requested a hearing
     with witnesses or testimony, and so the Court has no choice but to find the
     necessary facts based on the affidavits submitted.


     ORDER DISMISSING INDICTMENT ^ 5
 1 (citing United States v. Raya-Vaca, 771 F.3d 1195, 1198 (9th Cir. 2014)). The
 2 evidence in this case does not support finding Defendant was advised of the rights
 3 he was waiving in Spanish. While the certificate of service on the NTA states
 4 Defendant “was provided oral notice in the Spanish language of the time and place
 5 of his or her hearing and of the consequences of failure to appear,” it does not state
 6 Defendant was advised of the rights he was waiving by signing the request for a
 7 prompt hearing. ECF No. 43-1 at 2.
 8      Additionally, the Court declines to infer the immigration officer advised
 9 Defendant of the rights he was waiving in Spanish, given the officer’s false
10 statement on the NTA. Hernandez-Fuentes, 2019 WL 1287251, at *4. The
11 certificate of service states the immigration officer advised Defendant, in Spanish,
12 of the time of his removal hearing. ECF No. 43-1 at 2. This is a false statement
13 because at the time Defendant was served with the NTA, the date and time of his
14 removal proceeding was not set. Thus, the Court finds it unlikely that the
15 immigration officer advised Defendant, in Spanish, that by signing the request for
16 a prompt hearing, he would be waiving his right to 10-days’ notice. For these
17 reasons, the Court finds the waiver invalid and unenforceable against Defendant.
18       In sum, Defendant’s 2010 removal order is void for lack of subject matter
19 jurisdiction because the initial NTA served upon Defendant did not contain the
20 date and time of his removal proceeding, and the Government failed to show
21 Defendant received this information “in a timely fashion.” Karingithi, 913 F.3d at
22 1162. Because the 2010 removal order is void, the Government cannot prove an
23 essential element to the charge of unlawful reentry. U.S. v. Ubaldo-Figueroa, 364
24 F.3d 1042, 1047 (9th Cir. 2004). Accordingly, the indictment must be dismissed.
25        (2) Due Process Challenge.
26        Defendant also challenges the validity of the 2010 removal order based on
27 an alleged violation of his due process rights. Defendant argues the immigration
28


     ORDER DISMISSING INDICTMENT ^ 6
 1 judge violated his due process rights during his removal proceeding by denying
 2 him a genuine opportunity to seek voluntary departure.
 3                  (a) Legal Standard for Collateral Attack of a Removal Order.
 4         A defendant charged with illegal reentry under 8 U.S.C. § 1326 has a Fifth
 5 Amendment right to collaterally attack his removal order, because the removal
 6 order serves as a predicate element of his conviction. Ubaldo-Figueroa, 364 F.3d
 7 at 1047-48. To sustain a collateral attack, a defendant must, within constitutional
 8 limitations, demonstrate (1) that he exhausted all administrative remedies available
 9 to him to appeal his removal order; (2) that the underlying removal proceedings at
10 which the order was issued improperly deprived him of the opportunity for judicial
11 review, and (3) that the entry of the order was fundamentally unfair. Id. (citing 8
12 U.S.C. § 1326(d)).
13                  (b) The Immigration Judge Violated Defendant’s Due Process
                        Rights.
14
           The Due Process Clause requires an immigration judge to advise a
15
     noncitizen of his eligibility for relief from deportation and “ ‘give him an
16
     opportunity to develop the issue.’ ” U.S. v. Arrieta, 224 F.3d 1076, 1079 (9th Cir.
17
     2000) (quoting Moran-Enriquez v. INS, 884 F.2d 420, 422-23 (9th Cir. 1989)).
18
     One such form of relief is voluntary departure. See 8 U.S.C. § 1229c. Voluntary
19
     departure is a discretionary form of relief that permits a noncitizen to depart the
20
     United States at his own expense and avoid receiving a removal order. 8 U.S.C. §
21
     1229c(1)(a).
22
           An immigration judge must “meaningfully advise[]” the noncitizen of his
23
     right to seek voluntary departure. U.S. v. Melendez-Castro, 671 F.3d 950, 954 (9th
24
     Cir. 2012). This means the noncitizen must be given a “genuine opportunity to
25
     apply for voluntary departure or to present evidence of the facts favoring this
26
     relief.” Id. (citing Campos-Granillo v. INS, 12 F.3d 849, 852 n. 8 (9th Cir. 1993).
27
28


     ORDER DISMISSING INDICTMENT ^ 7
 1        While an immigration judge maintains discretion to grant voluntary
 2 departure, such discretion does not “ ‘strip the inquiry of all guideposts.’ ”
 3 Campos-Granillo, 12 F.3d at 852 (quoting Mabugat v. INS, 937 F.2d 426, 432 (9th
 4 Cir. 1991)). The immigration judge is required “to weigh favorable and
 5 unfavorable factors by evaluat[ing] all of them, assigning weight or importance to
 6 each one separately and then to all of them cumulatively.” Id. (internal citation and
 7 quotation omitted). Mere conclusory statements are insufficient. Id.
 8        When a noncitizen appears in removal proceedings without the assistance of
 9 counsel, “it is critical that the [immigration judge] ‘scrupulously and
10 conscientiously probe into, inquire of, and explore for all the relevant facts.’ ”
11 Lacsina Pangilinan v. Holder, 568 F.3d 708, 709 (9th Cir. 2009) (quoting
12 Agyeman v. INS, 296 F.3d 871, 877 (9th Cir. 2002)). That is because noncitizens
13 “appearing pro se often lack the legal knowledge to navigate their way successfully
14 through the morass of immigration law, and because their failure to do so
15 successfully might result in their expulsion from this country[.]” Agyeman, 296
16 F.3d at 877. “An [immigration judge] cannot correct his failure to probe more
17 deeply by simply asking the alien whether he has anything to add in support of his
18 claim.” Lacsina Pangilinan, 568 F.3d at 709 (internal quotations and citations
19 omitted).
20       In this case, Defendant appeared for his removal proceeding on November 3,
21 2010. Defendant’s removal proceeding was conducted in a group, together with the
22 removal proceedings of several other individuals. With the help from an
23 interpreter, the immigration judge explained to the group that the purpose of the
24 proceeding was to determine whether the individuals were removable from the
25 United States. If the immigration judge found any of them removable, she would
26 then consider all possibilities for relief. The immigration judge also informed the
27
28


     ORDER DISMISSING INDICTMENT ^ 8
 1 group that they had the right to be represented by an attorney or qualified
 2 representative at no expense to the Government.
 3        Defendant proceeded to represent himself at the removal hearing and asked
 4 the judge to consider voluntary departure. The immigration judge stated she would
 5 consider his request. Defendant admitted to the allegations contained in the NTA
 6 and, based upon his admissions, the immigration judge found Defendant
 7 removable from the United States to Mexico.
 8        The immigration judge then asked Defendant whether he was afraid to be
 9 persecuted or tortured if he returned to Mexico, to which Defendant responded
10 “No.” The immigration judge asked about Defendant’s immigration history and he
11 explained that he first entered the United States in 2005. The immigration judge
12 then conducted the following exchange:
13        IJ: Now, are your parents or grandparents United States citizens?
14        Defendant: No.
15        IJ: Are they lawful permanent residents?
16        Defendant: No.
17        IJ: And sir, are you legally married?
18        Defendant: Yes.
19        IJ: Do you have children?
20        Defendant: Yes.
21        …
22        IJ: Is your spouse a resident or citizen of the United States?
23        Defendant: No.
24        IJ: Ok. And your child? Resident or citizen of the United States?
25        Defendant: Resident. Well, he was born here.
26        The immigration judge then asked Defendant about having been recently
27 arrested for Driving Under the Influence, to which Defendant informed the
28


     ORDER DISMISSING INDICTMENT ^ 9
 1 immigration judge that he pleaded guilty. The immigration also asked whether
 2 Defendant had been returned to the border by the officers, to which Defendant
 3 responded “yes.”
 4       Based on the above, the immigration judge denied Defendant’s request for
 5 voluntary departure. “Sir, based upon a review of the facts in your case, I do not
 6 find that you are eligible for any forms of relief from removal. I have considered
 7 voluntary departure. Based upon your criminal and immigration history, I will
 8 deny the request as a matter of discretion. I hereby order your removal to Mexico
 9 on the charge contained in the Notice to Appear.” Defendant stated he did not want
10 to appeal the immigration judge’s decision.
11        Defendant argues the immigration judge violated his due process rights
12 because she failed to give Defendant a genuine opportunity to develop the issue of
13 voluntary departure. Arrieta, 224 F.3d at 1079. Because the immigration deprived
14 him of a meaningful opportunity to develop the issue, the immigration judge also
15 failed to properly weigh both favorable and unfavorable equities. See Campos-
16 Granillo, 12 F.3d at 852.
17       The Court finds the immigration judge failed to give Defendant a genuine
18 opportunity to present evidence of the facts favoring voluntary departure.
19 Melendez-Castro, 671 F.3d at 954. First, because Defendant represented himself at
20 his removal proceeding, the immigration judge was required to “scrupulously and
21 conscientiously probe into, inquire of, and explore all relevant facts.” Lacsina
22 Pangilinan, 568 F.3d at 709. The immigration judge failed to do that in this case.
23 Although the immigration judge asked Defendant several questions during his
24 removal proceeding, the nature of these questions provided Defendant little
25 opportunity to present facts and evidence favorable to his application for voluntary
26 departure.
27
28


     ORDER DISMISSING INDICTMENT ^ 10
 1        At the pretrial conference, the Government described the immigration
 2 judge’s questions to Defendant as a direct examination. A direct examination,
 3 however, generally involves open-ended questions that give the witness an
 4 opportunity to provide a detailed answer in his or her own words. The Court finds
 5 the immigration judge’s questions in this case were more akin to a cross
 6 examination, given that the questions primarily directed Defendant to provide a
 7 “yes” or “no” answer. For example, the immigration judge’s question about
 8 Defendant’s child allowed Defendant to confirm the child was a United States
 9 citizen. However, the nature of the question did not offer Defendant the
10 opportunity to tell the immigration judge that his daughter was an infant; that he
11 was active in caring and raising his daughter; and that he was the sole provider for
12 his wife and infant daughter. It is unclear to this Court how an immigration judge
13 can fulfill its obligation to “scrupulously and conscientiously probe into, inquire of,
14 and explore all relevant facts,” when a noncitizen is directed to answer “yes” or
15 “no.”
16        Second, the Court finds the immigration judge failed to properly weigh the
17 favorable and unfavorable factors in her decision to deny Defendant’s request for
18 voluntary departure. Campos-Granillo, 12 F.3d at 852. The immigration judge
19 denied voluntary departure because of Defendant’s “criminal and immigration
20 history.” These conclusory statements are insufficient. Id. The immigration judge
21 failed to properly evaluate both favorable and unfavorable factors, “assign[] weight
22 or importance to each one separately and then to all of them cumulatively.” Id.
23        For these reasons, the immigration judge violated Defendant’s due process
24 rights at his removal hearing.
25                (c) Defendant Satisfies 8 U.S.C. § 1326(d).
26        As indicated above, a defendant can collaterally attack the validity of his
27 removal order by demonstrating: (1) that he exhausted all administrative remedies
28


     ORDER DISMISSING INDICTMENT ^ 11
 1 available to him to appeal his removal order; (2) that the underlying removal
 2 proceedings at which the order was issued improperly deprived him of the
 3 opportunity for judicial review, and (3) that the entry of the order was
 4 fundamentally unfair. 8 U.S.C. § 1326(d).
 5        A noncitizen “is barred from collaterally attacking the validity of an
 6 underlying deportation order if he validly waived the right to appeal that order
 7 during the deportation proceedings.” U.S. v Reyes-Bonilla, 671 F.3d 1036, 1043
 8 (9th Cir. 2012) (citation omitted). To be valid, a waiver must be both “considered
 9 and intelligent.” Id. The Government bears the burden of proving by clear and
10 convincing evidence that the noncitizen’s waiver of his right to appeal was valid.
11 Id.
12        A waiver of appeal is not valid when the immigration judge violates a
13 noncitizen’s due process rights by depriving the noncitizen a genuine opportunity
14 to seek voluntary departure. See, e.g., Melendez-Castro, 671 F.3d at 954. An
15 invalid waiver under these circumstances satisfies 8 U.S.C. § 1326(d)(1) and (2).
16 See id.; Reyes-Bonilla, 671 F.3d at 1045; Ubaldo-Figueroa, 364 F.3d at 1049-
17 1050.
18       In this case, Defendant explicitly waived his right to appeal the immigration
19 judge’s decision at the conclusion of his removal proceeding. However, as
20 indicated above, the immigration judge violated Defendant’s due process rights by
21 depriving him of a genuine opportunity to apply for voluntary departure, and to
22 present evidence of favorable equities in support of his request. Given the defect in
23 Defendant’s removal proceedings, his waiver cannot be considered valid.
24 Melendez-Castro, 671 F.3d at 954. Accordingly, Defendant satisfies 8 U.S.C. §
25 1326(d)(1) and (2).
26        Additionally, Defendant can show that the entry of the 2010 removal order
27 was fundamentally unfair. An underlying removal order is “fundamentally unfair”
28


     ORDER DISMISSING INDICTMENT ^ 12
 1 if: “(1) [a defendant’s] due process rights were violated by defects in his
 2 underlying deportation proceedings, and (2) he suffered prejudice as a result of the
 3 defects.” U.S. v. Zarate-Martinez, 133 F.3d 1194, 1197 (9th Cir. 1998), overruled
 4 on other grounds as recognized in United States v. Ballesteros-Ruiz, 319 F.3d
 5 1101, 1105 (9th Cir. 2003).
 6       To demonstrate prejudice, Defendant must show that he had a “ ‘plausible
 7 ground’ for relief from deportation.” Melendez-Castro, 671 F.3d at 955 (quoting
 8 Ubaldo-Figueroa, 364 F.3d at 1050). Defendant “does not have to show he
 9 actually would have been granted the relief.” Ubaldo-Figueroa, 364 F.3d at 1050.
10 Rather, he must demonstrate “some evidentiary basis on which relief could have
11 been granted.” Reyes-Bonilla, 671 F.3d at 1050.
12       First, as indicated above, Defendant has shown that the immigration judge
13 violated his due process rights by depriving him of a genuine opportunity to apply
14 for voluntary departure. Melendez-Castro, 671 F.3d at 954. The immigration judge
15 robbed Defendant of the opportunity to present favorable equities that would have
16 supported his request for voluntary departure. Moreover, in reaching her decision
17 to deny Defendant’s request for voluntary departure, the immigration judge failed
18 to properly weigh both favorable and unfavorable equities. Campos-Granillo, 12
19 F.3d at 852.
20       Second, Defendant has shown “some evidentiary basis” to suggest he could
21 have been granted voluntary departure. Reyes-Bonilla, 671 F.3d at 1050. There is
22 no dispute Defendant was statutorily eligible for this relief. If given a genuine
23 opportunity, Defendant would have told the immigration judge that his father died
24 when he was ten years old, leaving his mother with the sole responsibility to
25 support her four children. See Decl. of Cruz-Aguilar at ECF No. 43-6. Defendant
26 would have told to the immigration judge that he dropped out of school in the sixth
27 grade because he wanted to help support his family financially. Id. Defendant
28


   ORDER DISMISSING INDICTMENT ^ 13
 1 would have explained that he first came to this country in 2005 when he was 17
 2 years old, looking for work so he could better support his family. Id. Defendant
 3 spent three years in California before moving to Washington. Defendant would
 4 have told the immigration judge that he got married in 2007 and had a daughter
 5 who is a United States citizen. Id. At the time of his removal proceeding,
 6 Defendant’s daughter was an infant child. Defendant would have told the
 7 immigration judge that he was the sole provider for his wife and infant daughter,
 8 and was active in caring and raising his daughter. Id.
 9        Given that these facts touch upon the factors favorable to granting voluntary
10 departure, U.S. v. Rojas-Pedroza, 716 F.3d 1253, 1265 (9th Cir. 2013), it is
11 plausible that, had this evidence been considered, the immigration judge could
12 have granted Defendant voluntary departure. Therefore, Defendant also satisfies 8
13 U.S.C. § 1326(d)(3).
14        Because Defendant satisfies the requirements of 8 U.S.C. § 1326(d),
15 Defendant’s 2010 removal order cannot serve as the basis for the present unlawful
16 reentry change. Accordingly, the indictment in this case can also be dismissed on
17 this alternative ground.
18                                   CONCLUSION
19        For the reasons provided above, the indictment in this case can be dismissed
20 for two independent grounds.
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28


     ORDER DISMISSING INDICTMENT ^ 14
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. Defendant’s Motion to Dismiss Indictment, ECF No. 43, is GRANTED.
 3        2. The indictment in the above-captioned matter is DISMISSED.
 4        IT IS SO ORDERED. The District Court Executive is hereby directed to
 5 file this Order, provide copies to counsel, and close the file.
 6         DATED this 12th day of July 2019.
 7
 8
 9
10
11
12                                                      Stanley A. Bastian
13                                                   United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER DISMISSING INDICTMENT ^ 15
